GERARD, J.
This is an appeal from an order of the City Court denying the motion of the defendant to compel plaintiff to separately state and number the alleged causes of action set forth in the complaint. The complaint alleges that the defendant entered into a written contract with one Davis, by which Davis agreed to furnish parquet flooring in defendant’s building, and that the defendant agreed to pay the sum of $2,850 therefor; that Davis assigned said contract to plaintiff, and that defendant ratified such assignment; that plaintiff entered upon the performance of the contract and furnished materials and performed labor of the reasonable value of $150, no part of which has been paid. The defendant refused to permit plaintiff to complete the contract, and excluded plaintiff from the premises to the damage of plaintiff in the sum of $1,200. Defendant appellant claims that two causes of action are set up- in the complaint—one to recover for services performed and materials furnished, and the second for damages for unlawful discharge.
It is the law of this state -that the party who has been wrongfully deprived of the gains and profits of an executory contract may recover by way'of damages the difference between the contract price and the amount which it would have cost him to perform the contract. Devlin v. Mayor, 63 N. Y. 8; also Wharton & Co. v. Winch, 140 N. Y., at page 296, 35 N. E. 589, where it is stated that the plaintiff in such, case is entitled to recover prospective profits -as damages, less the amount received by him in excess of the value of the work done and materials furnished. In this case, as plaintiff received nothing, he was entitled to recover the value of the work done and the materials furnished and his prospective profits as damages for breach of the contract.
The complaint is properly drawn, and states'only one cause of action, and the order appealed from should be affirmed, with $10 costs and disbursements. All concur.